COX, Judge
(concurring):
I agree that there is a theoretical distinction between pressure on an accused because the wolves are at the door and the fact of the underlying debt. As indicated by the majority opinion, both tend logically to establish appellant’s motive. I would note, parenthetically, that the dunning letters themselves would seem to have been admissible under the first theory.
In any case, since both theories were valid and supported by the same evidence, I doubt that the suggested instructional clarification would have made a difference. Much less am I persuaded that the absence of such instruction — sua sponte — amounted to plain error. United States v. Fisher, 21 M.J. 327 (CMA 1986). Nonetheless, owing to the unique qualifications of the Court of Military Review to determine facts, Art. 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c), I concur in remanding the record to that court for its determination of whether the error was prejudicial.